STONE, J.
In tbe ease of Garner v. Prewitt, (32 Ala. 13-18,) we eonsidered our 'former decisions, and announced as tbe result of them, that if all the equities between the parties are settled [by the decree], and there remains only .&> reference to -be-had for the ascertainment of the amount. *456the decree is final.” That decision has become a rule of practice, and we do not feel inclined to> question or re-examine the grounds on which it rests. In fact, we could not depart from it, without overturning the whole body of our decisions on that question..
In the decree of the December term,. 1856, and of the December term, 1857, all the equities between these parties were fully settled, leaving open only the matter of. the account. The decree' of the December term, 1857, went to the extent of fixing the date, beyond which the account should not be carried. Nothing remained unsettled, except the value of the hires of the negroes, and the amount of payments and credits to -which Mr. Bradley was entitled'.. These matters related to the account exclusively.
The report of the register, made pursuant to the decree’ of December, 1857, was confirmed without exception.. The first three assignments of error question the correct rulings of the chancellor, in the two decrees of December,, 1856, and December, 1857. These were barred by the statute of limitations of two years, which, had elapsed before the present appeal was taken. The fourth assignment of error relates to the register’s report made under the first decree, and which was superseded by the corrected decree of December term, 1857. That report was never acted-upon,, nor confirmed; and the items in it which were excepted to, were not carried forward into the corrected report, which was aifcerwards confirmed.
The appellee’s, motion to dismiss the appeal, because it ip barred by the statute of limitations, must be sustained..
Appeal dismissed, at costs of appellant.